DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the pad member” as recited in the second line of claim 6.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






5. 	Claim(s) 1-3, 6, 9, and 10, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (US-7,510,226).
The patent to Akiyama shows a non-contact transport device comprising a body (2) including a workpiece holding surface (4), a passage (7) formed inside the body (7), and a plurality of nozzles (10) formed at least in part by radial channels (7c) with grooves (9) that can be arc-shaped (see col. 5, lines 62-67).
 	Regarding claim 3, the opening of each nozzle (10) is contiguous with an inner wall (3c) of the hollow (3).
	In regard to claim 6, portions of the device can be made from quartz glass, aluminum, ceramic, or synthetic resin (see col. 4, lines 9-12).
	Regarding claim 9, ports (6) are formed on side surfaces of the body.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US-7,510,226) in view of Japanese patent JP 2004-119784.
 	The Akiyama transport device does not show stopper tools on the work holding surface of its body as called for in claim 4 of the instant application.
	However, Japanese patent JP 2004-119784 shows a transport device having a plurality of stopper tools disposed around the periphery thereof (see Figs. 2, 5, and 6).  Each stopper tool is made up of a pad member (22) and a pin member (23) inserted into the pad member to fix it in place relative to the body (21).
.

8. 	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US-7,510,226) in view of Iwasaka et al. (US-2019/0027393).
 	The Akiyama patent does not disclose an attachment member as is called for in claims 7 and 8 of the instant application.
 	The publication to Iwasaka et al. shows a transport device comprising an attachment member (2) releasably coupled to the body of the transport device as best shown in Figure 3.  The attachment member includes an annular holder (22) and a series of apertures (2122).
 	It would have been obvious to a person having ordinary skill in the art to provide an attachment member similar to that shown in Figure 2 of the Iwasaka et al. publication on the Akiyama device in order to better accommodate certain sized substrates to be transported.

Allowable Subject Matter
9. 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
10. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (US-9,381,652) shows discharge channels (10) having an arc-shaped cross-section (see Fig. 4).

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/7/2022